DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DUANE BROWN,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2104

                          [October 24, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Johnson, Judge;
L.T. Case No. 50-2002-CF-010444-AXXX-MB.

   Duane Brown, Graceville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.